DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I, claims 13-22 in the reply filed on May 25, 2021 is acknowledged.
Claims 13-24 are pending of which claims 13-22 are now under consideration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	3.	Claims 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Koh et al. (US 2018/0044925 A1) in view of Vermeulen (US 2014/0290171 A1).  
Koh et al. disclose a rigid multilayer tile (equivalent to the environmentally-friendly flooring of the claimed invention) used for building materials and in particular for flooring materials. The rigid multilayer tile including a foam cushion layer (equivalent to the intermediate layer of the claimed invention) and a reinforcing layer (equivalent to the underlayer of the claimed invention); wherein the foam cushion layer includes one or more polymer resins selected from the group consisting of polyethylene resin, polypropylene resin, ABS resin, polyvinyl chloride resin, acrylic (meeting the limitation that the intermediate layer or the underlayer includes a thermoplastic polyolefin-based resin, a styrene-based resin, oil, and a filler). The reinforcing layer may be laminated on and beneath the foam cushion layer to form a three-layer structure consisting of a reinforcing layer, a foam cushion layer and a reinforcing layer, which are formed in that order (see FIG. 1).  Furthermore, the reinforcing layer may be laminated on the foam cushion layer to form a two-layer structure consisting of a reinforcing layer and a foam cushion layer (see FIG. 2), or may be laminated beneath the foam cushion layer to form a two-layer structure consisting of foam cushion layer and a reinforcing layer (see FIG. 3). The foam cushion layer includes one or more polymer resins selected from the group consisting of polyethylene resin, polypropylene resin, ABS resin, polyvinyl chloride resin, acrylic resin, polyester resin, polystyrene resin, polytetrafluoroethylene, ethylene-vinyl acetate copolymers, ethylene-propylene copolymers, and thermoplastic polyurethane (TPU) (meeting the limitations of claims 15-19).  The reinforcing layer may be disposed at the top and/or bottom of the tile to form a surface portion, and one or more additional layers may also be laminated on the reinforcing layer. The rigid core layer includes one or more polymer resins selected from the group consisting of polyethylene resin, polypropylene resin, ABS resin, polyvinyl chloride resin, acrylic resin, polyester resin, polystyrene resin, polytetrafluoroethylene, ethylene-vinyl acetate copolymers, ethylene-propylene copolymers, and thermoplastic polyurethane (TPU).  In one embodiment, a processing aid serves to increase melting rate and viscosity and to make a molten state uniform and also to improve processability.  The processing aid (equivalent to the oil of the claimed invention), petrolatum, paraffin wax, petroleum resins, fatty acids, fatty acid esters, fatty alcohols, metal soap, fatty acid amides, phenolic resin, polyethylene, polybutene, and organic silicone. The structure may further include an intermediate support layer on the reinforcing layer or the foam cushion layer.  Furthermore, the tile may further include a printed layer (equivalent to the printing layer of the claimed invention) on the intermediate support layer (equivalent to the upper layer of the claimed invention), and may further include an upper support layer on the printed layer.  In addition, the tile may further include a surface coating layer (equivalent to the coating layer of the claimed invention) on the upper support layer.  FIG. 4 illustrates a tile having a structure in which an intermediate support layer, a printed layer, an upper support layer and a surface coating layer are further laminated in that order on the reinforcing layer of the three-layer structure shown in FIG. 1. In one embodiment, the upper support layer is generally a transparent film layer serving to protect the printed layer from abrasion and give a three-dimensional feeling.  The upper support layer is a functional surface layer or a functional coating layer, which may include a polymer resin and an additive.  The additive includes one or more selected from the group consisting of a plasticizer, a stabilizer and a UV absorber. In another embodiment, the structure includes a lower support layer and a soundproofing layer wherein the lower support layer is mounted on a base and serves to assist in preventing the bending of the base, and the soundproofing layer serves to prevent noise transfer. (See Abstract and paragraphs 0001-0017, 0037-0044, 0053-0061, 0072-0087, 0092-0110).  
 	Koh et al. fail to teach that the intermediate support layer (equivalent to the upper layer of the claimed invention) comprises an ionomer. 
	However, Vermeulen discloses a panel including a wear resistant layer comprising a substantially rigid substrate with wear-resistant particles provided in an ionomer. Vermeulen teaches that an ionomer is a polymer that comprises repeat units of both electrically neutral repeating units and a fraction of ionized units.  The ionomer may be supplied in a carrier material.  An ionomer layer provides an elastic surface and can be transparent.  Ionomer also tends to adhere to ink and other coatings such as 
	Accordingly, it would have been obvious to one having ordinary skill in the art to use an ionomer in the upper layer given that Vermeulen specifically teaches the use of ionomers in flooring products and specifically states that an ionomer layer provides an elastic surface, can be transparent, and adheres to ink and other coatings such as lacquer or UV ink on substrates, quite well.  Furthermore, with regards to the concentration of each component, the Examiner would like to point out that workable physical properties and concentrations are deemed to be obvious routine optimizations to one of ordinary skill in the art, motivated by the desire to obtain the required properties.
 
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/SHEEBA AHMED/Primary Examiner, Art Unit 1787